DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/08/2020 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9-14 appear to be repeats of claims 2-7, and claims 15 and 16 lack antecedent basis on claim 1. It appears claims 9-16 may have been intended to be dependent on claim 8, however this is unclear. The claims have been examined as best understood and as-written to prevent confusion.

Claims 15 and 16 “the noise making devices” lack antecedent basis. 

Claims 1 and 8 state “a coupler” and then later re-state “a coupler” it is unclear whether or not the second stated coupler is different or the same as the previously stated coupler. This has been examined as best understood, and the second stated coupler has been interpreted as –the coupler--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 5870850 A) to Grames.
In regards to claim 1, Gramse anticipates an elongated fishing sinker device, the device comprises: a swivel (Gramse; Col 4 lines 44-46, a swivel can be connected to the eyelet to connect a fishing line) secured to a top section of a coupler (Gramse; eyelet 90); wherein the (Gramse; Col 4 lines 44-46 where the swivel can connect a line to the eyelet 90; and the device may be positioned such that the line is protruding upwards); an elongated rod secured to a bottom section of a coupler (Gramse; portions 30, 32, 40 are secured to the bottom section of the coupler through 40).  

In regards to claim 2, Gramse anticipates the elongated fishing sinker device of claim 1, wherein the coupler is made from brass (Gramse; Col 9 discusses where the screw eye is brass, such as in line 30 “brass screw eye”).  

In regards to claim 7, Grames anticipates the elongated fishing sinker device of claim 1, wherein the elongated rod is hollow (Grames; see FIG 1 where the rod is hollow with an interior cavity 70).  

In regards to claim 9, Gramse anticipates the elongated fishing sinker device of claim 1, wherein the coupler is made from brass (Gramse; Col 9 discusses where the screw eye is brass, such as in line 30 “brass screw eye”).  

In regards to claim 14, Grames anticipates the elongated fishing sinker device of claim 1, wherein the elongated rod is hollow (Grames; see FIG 1 where the rod is hollow with an interior cavity 70)

In regards to claim 15, as best understood Grames anticipates the elongated fishing sinker device of claim 1, wherein the noise making devices (Grames; 80) do not fill the entire interior volume of the coupler (Grames; see FIG 1).  

In regards to claim 16 as best understood, Grames anticipates the elongated fishing sinker device of claim 1, wherein the noise making devices are ball bearings (Grames; 80 are loose metal weights, ‘ball bearings’ being defined as metallic balls see FIG 1).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20090249679 A1) to Huppert.
In regards to claim 8, Huppert anticipates an elongated fishing sinker device, the device comprises: a swivel (Huppert; [0028] where the eye 12 can be connected to swivels) secured to a top section of a coupler (Huppert; head piece 14, body 20); wherein the swivel has a fishing line connected protruding above the coupler (Huppert; see FIG 1); an elongated rod secured to a bottom section of a coupler (Huppert; molded weight 22); the coupler has a hollow interior (Huppert; see FIG 2 and 4 with bore 26), housing a plurality of noise making items (Huppert; 24 rattle pieces).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5870850 A) to Grames in view of (US 20110154716 A1) to Turner.
In regards to claim 3, Gramse teaches the elongated fishing sinker device of claim 1, but fails to explicitly teach wherein the swivel is a stainless-steel swivel.  
Turner teaches where the swivel is a stainless-steel swivel (Turner; [0004] which describes known swivels are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gramse such that the swivel used is made of a stainless steel material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to provide the connection to the fishing line.

In regards to claim 10, Grames teaches the elongated fishing sinker device of claim 1, but fails to explicitly teach wherein the swivel is a stainless-steel swivel.  
Turner teaches where the swivel is a stainless-steel swivel (Turner; [0004] which describes known swivels are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gramse such that the swivel used is made of a stainless steel material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design 
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to provide the connection to the fishing line.  

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5870850 A) to Grames in view of (US 20140075823 A1) to Messersmith.
In regards to claim 4, Gramse teaches the elongated fishing sinker device of claim 1, but fails to explicitly teach wherein the swivel is a barrel swivel.  
Messersmith teaches wherein the swivel is a barrel swivel (Messersmith; [0023] barrel swivel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a barrel swivel on the device of Gramse, as taught by Messersmith. The motivation for doing so would be to utilize a barrel swivel which is useful to prevent the fishing line from twisting too many times when reeling in.

In regards to claim 11, Gramse teaches the elongated fishing sinker device of claim 1, but fails to explicitly teach wherein the swivel is a barrel swivel.  
Messersmith teaches wherein the swivel is a barrel swivel (Messersmith; [0023] barrel swivel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a barrel swivel on the device of Gramse, as taught by Messersmith. The motivation for doing so would be to utilize a barrel swivel which is useful to prevent the fishing line from twisting too many times when reeling in.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5870850 A) to Grames in view of (US 20100319237 A1) to Ward.
In regards to claim 5, Gramse teaches the elongated fishing sinker device of claim 1, wherein the elongated rod is metal (Gramse; Col 2 Line 59, the sidewall may be metal), but fails to explicitly teach wherein the elongated rod is stainless steel.  
Ward teaches wherein the elongated rod is stainless steel (Ward; [0031] all parts of the weight 10, including elongated portions anvil 18 and striker 20 are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gramse such that it’s specifically made of a stainless steel metal material.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to maintain the exterior of the device.

In regards to claim 12, Gramse teaches the elongated fishing sinker device of claim 1, wherein the elongated rod is metal (Gramse; Col 2 Line 59, the sidewall may be metal), but fails to explicitly teach wherein the elongated rod is stainless steel.  
Ward teaches wherein the elongated rod is stainless steel (Ward; [0031] all parts of the weight 10, including elongated portions anvil 18 and striker 20 are made of stainless steel).

Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a corrosion resistant material that’s durable in order to maintain the exterior of the device.  

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5870850 A) to Grames in view of (US 4199888 A) to Barnes.
In regards to claim 6, Grames teaches the elongated fishing sinker device of claim 1, but fails to explicitly teach wherein the elongated rod is made from lead.  
Barnes teaches wherein the elongated rod is mead from lead (Barnes; Col 5 line 59 “elongated lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grames such that the elongated rod is made from lead material, as taught by Barnes. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a material which is suitably dense in water to assist in helping the device sink.

In regards to claim 13, Grames teaches the elongated fishing sinker device of claim 1, but fails to explicitly teach wherein the elongated rod is made from lead.  
Barnes teaches wherein the elongated rod is mead from lead (Barnes; Col 5 line 59 “elongated lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grames such that the elongated rod is made from lead material, as taught by Barnes. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
The motivation for doing so would be to provide a material which is suitably dense in water to assist in helping the device sink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3466788 A to Potter is an elongate fishing sinker.
US 3670447 A to Wohead is an elongate fishing device which has a hollow interior body, a weighted end, and is filled with noise making devices or ball bearings.
US 4679349 A to Birchfield teaches an elongate sinker device which attaches to a fishing line above the body, and the body is hollow and filled with ball bearings/noise making elements.
US 5461821 A to Carter teaches a coupler with a hollow interior coupled to a fishing line, with an elongate weighted body coupled to the bottom of the coupler.
US 6484435 B1 to Mosher teaches an elongate fishing sinker.
US 20060137238 A1 to Corbitt teaches a fishing sinker with a swivel connection.

US 20150305316 A1 to Corry is a fishing weight filled with noise making devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647